Citation Nr: 0627115	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the right buttock.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the left buttock.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.


FINDINGS OF FACT

1.  The medical evidence shows that the shrapnel wounds to 
both of the veteran's buttocks are slight.

2.  The medical evidence fails to show that the veteran is 
unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating 
for a shrapnel wound to the right buttock (MG XVII) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 4.118, 
Diagnostic Codes (DCs) 5317, 7801, 7802, 7803, 7804, 7805.

2.  The criteria for a rating in excess of 10 percent rating 
for a shrapnel wound to the left buttock (MG XVII) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 4.118, 
DCs 5317, 7801, 7802, 7803, 7804, 7805.

3.  The criteria for a TDIU are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection.  There should 
be a service department record of superficial wound with 
brief treatment and return to duty.  There should also be 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Additionally, there should 
be objective findings of minimal scarring and no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance, when compared with the sound side, 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

Service medical records reflect that the veteran sustained 
multiple shrapnel wounds to both buttocks when he was hit by 
enemy mortar fire in Korea.  The shell fragment penetrated 
the medial aspect of both buttocks, but there was no bone, 
nerve or artery involvement.  The veteran was hospitalized 
from October 6, 1951 to November 28, 1951, during which time 
he had surgery to close the wounds to each buttock.  
Treatment records reflect that the veteran's wounds healed 
fairly well with several minor infections.  The veteran was 
returned to active duty where he served for an additional 
year-and-a-half before being discharged from service in June 
of 1953.  At a VA examination in March 1954, the examiner 
found that the veteran presented no evidence of any muscle, 
nerve, or vessel injury with regard to either shrapnel wound.  
The examiner diagnosed the veteran with penetrating wounds of 
both buttocks which had healed without any residuals.  

Thereafter, there are almost no references to the wounds in 
treatment records.  In a July 1997 VA treatment record the 
veteran requested an increase in his service connected 
disability ratings, but there was no mention of the injuries 
to his buttocks.  The veteran indicated in a November 1997 
treatment note that his wounds had been quite debilitating 
and continued to affect him.  Nevertheless, VA outpatient 
treatment records fail to show any additional complaints 
about, or treatment for, the residuals of the veteran's 
shrapnel wounds.  In April 2000, the veteran underwent a VA 
examination at which he denied any pain in the area of his 
wound, although he indicated that occasionally his lower 
extremities ached.

The disability picture shown by the medical evidence supports 
a finding that the veteran's shrapnel injuries are productive 
of no more than slight impairment as there is no objective 
evidence of loss of deep fascia, loss of muscle substance, 
impairment of muscle tonus, or lowered threshold of fatigue 
which is required for a moderate disability finding.  
Additionally, there is no indication of any of the cardinal 
signs or symptoms of muscle disability, and there is no 
evidence that metallic fragments have been retained in either 
of the veteran's buttocks.  

The veteran's disabilities of the buttocks have been rated 
under 38 C.F.R. § 4.73, DC 5317 which covers Muscle Group 
XVII, and group 2 pelvic girdle (e.g. the gluteus maximus).  
Under DC 5317, a noncompensable rating is assigned for a 
slight muscle injury (such as the veteran's), a 20 percent 
rating is assigned for a moderate injury, and a 40 percent 
rating is assigned for a moderately severe muscle injury.  

Although the veteran has been assigned a 10 percent 
evaluation for his right and left buttock wounds, which has 
been in effect for more than 20 years, and may not be 
reduced, the medical evidence of record supports only a non-
compensable evaluation for slight impairment.  Given that, 
entitlement to an increased rating for the disabilities at 
issue is not warranted, and the appeal is denied.  

A higher rating has also been considered for the scars from 
the shrapnel injury; however, the medical evidence fails to 
show that the scars are of such size or severity to warrant a 
higher rating.  At the veteran's VA examination April 2000 
the examiner noted well-healed scars over the veteran's 
buttocks, with no keloids, adhesion or tenderness to 
palpation.  The scars were slightly depressed and 
hypopigmented in color.  Service medical records reveal that 
the veteran's wound on the right buttock was 5x3x3cm and the 
wound on the left buttock was 3x3x3cm, neither of which 
covers sufficient surface area to warrant a compensable 
rating for a scar that is not on the head, face, or neck.  
See 38 C.F.R. § 4.118.  Therefore, a separate rating for 
scarring of the either buttock is not warranted.  38 C.F.R. 
§§ 4.118, DCs 7801, 7802, 7803, 7804, and 7805.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has the following service-connected disabilities: 
PTSD (rated as 50 percent disabling) and bilateral wounds to 
muscle group XVII (rated as 10 percent disabling for each 
buttock).  His combined rating is 60 percent, including the 
bilateral factor for the wounds to both buttocks.  

As such the veteran fails to meet the schedular criteria for 
a TDIU, since his multiple service-connected disabilities 
fail to combine to at least a 70 percent rating.  
Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).

The medical evidence in this case fails to show, however, 
that the veteran's service connected disabilities have caused 
limitation of function of any affected part, or in any other 
way impacted his overall employability, aside from that 
inherent in the ratings assigned.  The veteran retired from 
his job as a truck driver in 1995 and began collecting Social 
Security.  The veteran argues that his medication for PTSD 
caused him to fall asleep (there was a medical warning from a 
VA doctor that the medication could have a side effect of 
drowsiness), and he therefore felt it was unsafe for him to 
continue to drive trucks (although he continues to drive a 
car).  Additionally, the veteran was determined by the Social 
Security Administration to be disabled as of July 1996.  
Nevertheless, the veteran indicated in 1997 that he was still 
able to play 36 holes of golf in a single day, and in 2004, 
the veteran indicated that he continues to play golf on a 
regular basis.  Moreover, records from the Social Security 
Administration show that while the veteran alleged his 
impairment was due to depression, anxiety, and PTSD, the 
concluding summary recommending an award of benefits 
identifies progressive dementia as the basis for the Social 
Security Administration award.  

Further, while the veteran's daughter indicated that he is 
becoming forgetful and is no longer able to live on his own, 
a VA examiner observed in July 2005 that the veteran's PTSD 
seemed to be stable, but found that the veteran was difficult 
to interview due to a deteriorating cognitive disorder.  The 
examiner then opined that the veteran's unemployability 
appeared to have little to do with his PTSD and was largely 
the result of his physical condition and his deteriorating 
cognitive functioning.  The veteran's VA treatment records 
also fail to contain any medical indication that the veteran 
is unemployable as a result of his service connected 
disabilities.  As such, the current medical evidence 
demonstrates that the veteran is not unemployable as a result 
of his service connected disabilities.  Accordingly, the 
veteran's claim for a TDIU is denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in August 2001 and April 2004.  By these, and by the 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records and service medical records have been 
obtained.  A decision was also received from the Social 
Security Administration indicating that the veteran had 
qualified for disability benefits.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his shoulder disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  As such, he is not prejudiced by the Board's 
adjudication of his claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Furthermore, in light of the denial of the 
veteran's service-connection claims, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a wound involving 
residuals of a wound to the right buttock is denied.

A rating in excess of 10 percent for a wound involving 
residuals of a wound to the left buttock is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


